IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS

                                    NO. PD-1383-18


                             KENDALL BELL, Appellant

                                            v.

                               THE STATE OF TEXAS


           ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE FIRST COURT OF APPEALS
                           HARRIS COUNTY



      PER CURIAM.

                                     OPINION

      In 2013, when he was sixteen years old, Appellant was charged with delinquent

conduct in juvenile court for his participation in an aggravated robbery. After a hearing,

the juvenile court signed an order waiving its exclusive jurisdiction and transferring

Appellant to district court for adult criminal proceedings. See TEX. FAM. CODE § 54.02(a).
                                                                                         Bell - 2


Appellant subsequently pleaded guilty and was placed on six years of deferred adjudication

community supervision.

       In 2015, Appellant’s community supervision was revoked and he was adjudicated

guilty. In his appeal from the adjudication of his guilt, Appellant raised a challenge to the

juvenile court’s transfer order based on this Court’s decision in Moon v. State, 451 S.W.3d

28 (Tex. Crim. App. 2014) (holding that juvenile court’s order transferring juvenile to adult

criminal court must contain case-specific factual findings in support of the decision to

transfer). The court of appeals sustained Appellant’s complaint that his transfer order was

invalid under Moon, vacated the conviction, and remanded the case to the juvenile court

for further proceedings. Bell v. State, 512 S.W.3d 553, 559-60 (Tex. App.—Houston [1st

Dist.] 2016).

       The State filed a petition for discretionary review in which it contended, among

other things, 1 that the court of appeals lacked jurisdiction to consider Appellant’s Moon

challenge on appeal from the adjudication of his guilt following revocation of community

supervision. We granted review of this jurisdictional issue, and because the court of appeals

had not considered it, we vacated the court of appeals’ judgment and remanded the case

for the court of appeals to consider that issue in the first instance. Bell v. State, 515 S.W.3d

900, 901 (Tex. Crim. App. 2017) (per curiam).




1
 The State also raised two other grounds in which it contended: (1) that the court of appeals
misinterpreted Moon and thus erroneously held that the transfer order in this case was deficient,
and (2) that Moon should be reexamined. We refused review of these additional grounds.
                                                                                     Bell - 3


       On remand, the court of appeals concluded that it had jurisdiction to consider

Appellant’s Moon challenge. Bell v. State, 569 S.W.3d 241, 247 (Tex. App.—Houston [1st

Dist.] 2018) (substitute op.). It then adopted its prior holding finding the transfer order

defective, vacating the conviction, and remanding the case to the juvenile court. Id. at 243,

247. The State again petitioned for discretionary review, and we granted the State’s petition

to consider whether the court of appeals correctly held that it had jurisdiction to consider

Appellant’s challenge to his transfer order at this procedural juncture.

       Since granting the State’s petition, this Court issued its opinion in Ex parte Thomas,

No. WR-89,128-01, 2021 WL 1204352 (Tex. Crim. App. Mar. 31, 2021). In Thomas, we

expressly disavowed Moon and rejected its rule requiring that case-specific findings be

included in a juvenile court’s transfer order. Id. at *7-8. The court of appeals did not have

the benefit of Thomas when it issued its opinion in this case. Therefore, we vacate the court

of appeals’ judgment and remand the case to that court for further consideration and

disposition of Appellant’s issues in a manner consistent with Thomas.




Delivered: June 30, 2021

Do Not Publish